Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim 35 is rejoined.
	Applicant’s remark (Remarks, 5/11/22, at page 6), that claims 61-66 are withdrawn is considered an inadvertent error insofar as Applicant elsewhere in the 5/11/22 paper cancelled claims 61 – 66 (Remarks, 5/11/22, “Support for the Amendments,” at page 6) and in the claims listing.
	Claims 1, 35, 37, 39-45, 47-49, 52-60 are allowed.

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152